People v Milton (2017 NY Slip Op 07875)





People v Milton


2017 NY Slip Op 07875


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


1320 KA 16-00221

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJASMINE MILTON, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered January 27, 2016. The judgment convicted defendant, upon her plea of guilty, of assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of assault in the first degree (Penal Law
§ 120.10 [1]). Contrary to defendant's contention, the record establishes that she knowingly, intelligently, and voluntarily waived her right to appeal (see People v Bryant, 28 NY3d 1094, 1096 [2016]; People v Walker, 151 AD3d 1730, 1730 [4th Dept 2017], lv denied 29 NY3d 1135 [2017]). The fact that defendant simply answered "[y]es" to Supreme Court's questions does not render the waiver invalid (see generally People v VanDeViver, 56 AD3d 1118, 1118 [4th Dept 2008], lv denied 11 NY3d 931 [2009], reconsideration denied 12 NY3d 788 [2009]). The valid waiver encompasses defendant's challenge to the court's suppression ruling (see People v Sanders, 25 NY3d 337, 342 [2015]; People v Kemp, 94 NY2d 831, 833 [1999]), and her challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Carr, 147 AD3d 1506, 1506 [4th Dept 2017], lv denied 29 NY3d 1030 [2017]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court